Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is in reply to the petition under 37 CFR 1.103(a) to suspend action in this application at applicant’s request for a three month period of time, filed April 15, 2021.
BACKGROUND
Applicant requests suspension of action in the present application for three months due to needing time to determine the format for sequence representation, prepare a Supplemental Amendment to include the SEQ IDs and draft a Declaration under 37 CFR 1.132.
DISCUSSION
§ 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1)    A showing of good and sufficient cause for suspension of action; and
(2)    The fee set forth in § 1.17(g), unless such cause is the fault of the Office.
DECISION
In view of the above, the petition for suspension of action is GRANTED for a period of three months from the date of mailing of this decision.
Should there be any questions with respect to this action, please contact the examiner or Marianne Seidel, by mail addressed to: Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0519 or by facsimile transmission at Office general facsimile number, 571-273-8300.



/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639